Citation Nr: 0022904	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  He served in the Republic of Vietnam from May 
1968 to May 1969.

This matter arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a skin disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  There is no medical evidence of a nexus between the 
veteran's low back disability and his military service or any 
incident during such service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current headache disability and any incident of 
active service, and there is no medical evidence to show that 
any headache disorder that may have preexisted service was 
worsened during service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a headache disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Skin Disability

A September 1997 VA examination reflects a diagnosis of 
psoriasis.  A VA physician (September 8, 1997 VA skin 
examiner) has opined that the veteran's current skin 
disability is "possibly related to Agent Orange."  
Accordingly, the Board finds that the veteran has submitted 
evidence sufficient to well ground his claim of service 
connection for a skin disability.  The issue of a well 
grounded claim of entitlement to service connection for a 
skin disorder, to include as due to exposure to herbicides, 
will be addressed in the Remand appended to this decision.

II.  Low Back Disability

The veteran contends that he suffers from a back disorder 
that is related to an injury he suffered while serving in 
Vietnam.

The veteran's service medical records contain no treatment 
for or diagnosis of a low back disability.  The veteran 
denied recurrent back pain on the medical history portion of 
his January 1970 separation examination, and the veteran's 
spine was clinically evaluated as normal on his January 1970 
separation examination.

Private medical records dated in September 1974 reflect a 
diagnosis of acute lumbar disc syndrome.  A September 1974 
lumbar myelogram revealed an impression of possible herniated 
disc at the L4-5 disc level.

At a September 1997 VA examination, the veteran indicated 
that he had suffered from low back pain since 1968.  The 
diagnosis was low back pain and sciatica; X-rays revealed 
degenerative changes.

At a June 1998 RO hearing, the veteran indicated that he had 
injured his back in Vietnam while performing engine 
maintenance and repair work on a military vehicle.  At the 
time of the injury, the veteran felt a "pull" in his back 
and sought treatment approximately two days after the 
incident.  The veteran was placed on bed rest for four or 
five days and given some muscle relaxers.  He stated that he 
had no more difficulties with his back for the remaining 
period of his active duty service.  He testified that his 
back was fine at the time he left service.  The veteran 
remarked that he was hospitalized for his back problem in 
1974 after suffering an injury while using a wheel barrow 
filled with concrete.

A review of the record shows that there is no medical 
evidence linking the veteran's current low back disability to 
his military service or any incident during such service.  It 
appears that the low back problem experienced during service 
in Vietnam did not result in chronic disability.  In this 
regard, the Board observes that the veteran's spine was 
clinically evaluated as normal on his January 1970 discharge 
examination.  In any event, there is no medical evidence of a 
nexus between a current low back disability and any incident 
of active service, including the back injury that the veteran 
sustained in Vietnam.  While the veteran has contended that 
he has a low back disability due to events during service, 
his contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from a 
low back disability related to service, and as there is no 
medical evidence linking the continuity of symptomatology 
which the veteran claims to his current low back disability, 
his claim for service connection for a low back disability is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  See Savage, supra.

III.  Headaches

The veteran had active military service from February 1967 to 
February 1970.  On reports of medical history associated with 
preenlistment examinations dated in November 1966 and 
February 1967, the veteran indicated that he had frequent or 
severe headaches.  The February 1967 report of medical 
history noted that the veteran suffered sinus headaches on a 
monthly basis that responded to treatment with Dristan.  
Clinical evaluations at that time were normal and no 
pertinent diagnosis was recorded on the preenlistment 
clinical evaluation forms.  The service medical records 
reveal no treatment for headaches.  The veteran denied 
frequent or severe headaches on the medical history portion 
of his January 1970 separation examination, and clinical 
evaluation undertaken during the January 1970 separation 
examination revealed no headache disability.

Private medical records reveal that the veteran sought 
treatment for headaches in 1988.  A September 1997 VA 
examination reflects a diagnosis of migraine and tension 
headaches.

At the June 1998 RO hearing, the veteran testified that he 
experienced migraine headaches prior to his active duty 
service.  He indicated that he sought treatment for his 
headaches in the late 1980s.

In the present case, there is no competent medical evidence 
of linking any currently diagnosed headache disability to 
service.  As to the veteran's contention that he had a 
preexisting headache disability that was aggravated during 
service, the Board notes that the only indication of 
headaches in the service medical records was history provided 
by the veteran upon the preenlistment examinations.  The 
service medical records, including the separation 
examination, show no complaints of or treatment for 
headaches.  Under these circumstances, the Board must 
conclude that any headache disorder that may have preexisted 
service was not worsened or aggravated while the veteran was 
on active duty.  While the veteran is certainly competent to 
state whether he had headaches both prior to and during 
service, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, such as his 
statement to the effect that he had migraine headaches prior 
to service and such headaches were worsened while he was on 
active duty, and his statements on such matters do not serve 
to make the claim well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a low back disability and headaches 
plausible.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).





ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for a low back disability 
and a headache disability are denied.

The veteran's claim of entitlement to service connection for 
a skin disability is well grounded, and to this extent, the 
appeal is granted, subject to the provisions set forth in the 
following remand portion of this decision.


REMAND

The veteran contends that his skin disability is 
etiologically related to exposure to Agent Orange during his 
service in the Republic of Vietnam.  The veteran's DD 214 
reflects that he served in Vietnam from May 1968 to May 1969.

The Board here observes that psoriasis is not one of the 
diseases associated with exposure to certain herbicide agents 
listed under 38 C.F.R. § 3.309(e) (1999).  Instead, the 
appellant is claiming direct service connection under the 
provisions of 38 C.F.R. § 3.303 (1999); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (service connection may be 
established on a direct incurrence basis if the evidence 
shows that the veteran's skin disability is etiologically 
related to exposure to Agent Orange in service).

The Board notes that the United States Court of Appeals for 
Veterans Claims has indicated that unless a veteran suffers 
from one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e), a veteran's exposure to Agent Orange will not be 
presumed.  See McCartt v. West, 12 Vet. App. 169 (1999).  
Instead, the appellant has to provide evidence indicating 
exposure to Agent Orange in order to satisfy the second 
element of Epps (evidence of incurrence or aggravation of a 
disease or injury in service).  McCartt, supra.

For the purposes of well grounded analysis, the Board finds 
that the VA physician's statement, while somewhat equivocal 
in nature, is sufficient to satisfy the third element of Epps 
(medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury).  
Because the veteran's exposure to Agent Orange, if any, is 
not apparent from the record, further development in this 
regard is necessary.

For example, the RO has not yet requested that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Army and Joint Services 
Environmental Support Group (ESG)) research available unit 
records for evidence of exposure to Agent Orange.

If the claimed exposure to Agent Orange is verified, the 
Board finds that an opinion concerning the etiology of the 
veteran's skin disability is necessary prior to adjudicating 
the appellant's claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
with a request to provide any information 
that might corroborate his allegation 
that he was exposed to Agent Orange 
during his service in the Republic of 
Vietnam.

2.  The RO should then provide the 
veteran's service personnel records and 
any other relevant information to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to research 
available unit records for evidence of 
the veteran's claimed exposure to Agent 
Orange while in Vietnam.

3.  After the above development is 
completed, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of his skin disability.  The 
claims folder should be made available to 
the examiner.  The examiner should then 
express an opinion, with full rationale, 
as to whether it is as least as likely or 
not that the veteran's skin disability is 
related to his military service, 
including exposure to Agent Orange 
(assuming that the RO determines that the 
record establishes that the veteran was 
exposed to Agent Orange during his 
service in the Republic of Vietnam).  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the RO should adjudicate 
the claim for service connection for a 
skin disability, to include as due to 
exposure to herbicides, on the merits.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 



